  Case 2:20-cv-06902-AB-PD Document 18 Filed 10/29/20 Page 1 of 2 Page ID #:87




 1 CARLSON LYNCH, LLP
   Todd D. Carpenter (234464)
 2 tcarpenter@carlsonlynch.com
   1350 Columbia Street, Suite 603
 3 San Diego, CA 92101
   Tel: 619-762-1910
 4 Fax: 619-756-6991
 5 CARLSON LYNCH LLP
   Gary F. Lynch
 6 glynch@carlsonlynch.com
   Edward W. Ciolko
 7 eciolko@carlsonlynch.com
   1133 Penn Avenue, 5th Floor
 8 Pittsburgh, PA 15222
   Tel.: (412) 322-9243
 9 Fax: (412) 231-0246
10 Attorneys for Plaintiff and Proposed Class
11                          UNITED STATES DISTRICT COURT
12                        CENTRAL DISTRICT OF CALIFORNIA
13                                   WESTERN DIVISION
14 IBTEHAZ UTSAY, on behalf of himself                Case No.: 2:20-cv-06902-AB-PD
   and all others similarly situated,
15                                                    NOTICE OF VOLUNTARY
                 Plaintiff,                           DISMISSAL WITHOUT
16                                                    PREJUDICE PURSUANT TO FED.
           v.                                         R. CIV. P. 41(a)(1)(A)(i)
17 THE CALIFORNIA STATE UNIVERSITY
   SYSTEM, et al.,
18
              Defendants.
19
20         TO THE COURT, ALL PARTIES, AND COUNSEL OF RECORD:
21         PLEASE TAKE NOTICE that the above-captioned action is voluntarily
22 dismissed WITHOUT prejudice by Plaintiff Ibtehaz Utsay pursuant to Federal Rules of
23 Civil Procedure 41(a)(1)(A)(i).
24 Dated: October 29, 2020                     CARLSON LYNCH LLP
25                                       By: /s/Todd D. Carpenter
                                             Todd D. Carpenter (234464)
26                                           1350 Columbia St., Ste. 603
                                             San Diego, CA 92101
27                                           Tel.: 619-762-1900
                                             Fax: 619-756-6991
28                                           tcarpenter@carlsonlynch.com

                                                  1
     NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE PURSUANT TO FED. R. CIV. P. 41(a)(1)(A)(i)
 Case 2:20-cv-06902-AB-PD Document 18 Filed 10/29/20 Page 2 of 2 Page ID #:88




 1
                                               CARLSON LYNCH LLP
 2                                             Gary F. Lynch
                                               glynch@carlsonlynch.com
 3                                             Edward W. Ciolko
                                               eciolko@carlsonlynch.com
 4                                             1133 Penn Avenue, 5th Floor
                                               Pittsburgh, PA 15222
 5                                             Tel.: (412) 322-9243
                                               Fax: (412) 231-0246
 6
                                               Counsel for Plaintiff and Proposed Class
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
     NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE PURSUANT TO FED. R. CIV. P. 41(a)(1)(A)(i)
